Citation Nr: 1639227	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of an overpayment of VA benefits in the amount of          $5,993.00, to include whether the indebtedness was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran has active service from July 1980 to May 1987, with additional prior unverified active service from November 1975 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) at the Regional Office (RO) in Philadelphia, Pennsylvania denying the Veteran's request for a waiver of overpayment of VA benefits in the amount of $5,993.00.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran has clearly requested a waiver of the overpayment in this case, he has also disputed the validity of the debt itself.  He asserted that from 2003 until November 2006, he was unaware that he was not married, as his spouse filed for divorce in another state and he did not recall receiving notice of the same.  He asserted that he had a mental illness.  He reported that in his October 2006 Status of Dependents Questionnaire, he notified VA that he was no longer married, but did not know the date upon which took place, and that VA did not remove his spouse from his award at that time or seek additional information from the Veteran.

Further, in a June 2016 Informal Hearing Presentation, the Veteran's representative asserted that while the RO claims that the Veteran did not inform VA of his 2003 divorce, no such divorce took place in Arizona, as he believes.  He reported that the Veteran has a bad memory and that while there was a child support matter handled by the court in Pinal County, Arizona, there was no divorce.  He also asserted that there is an August 2010 "redundant" marriage certificate of record, created to "humor" the Veteran in his delusion about being divorced so as to facilitate appointing a fiduciary.  The representative provided a report of negative results from a request for record of any divorce proceeding in Pinal County, Arizona, and requested, if a remand was in order, that VA search counties in Pennsylvania, Erie County, Cameron County, and Potter County, for any divorce decree. 

Also, the Veteran asserts, in a March 2013 statement, that he disagreed with the amounts listed by the RO.  Specifically, the Veteran asserts that the debt was $5,993.00, not $5,835.00, and the retroactive amount should have been $5,251.00, from $1,645.00 for May and $1,803.00 for June and July, each, not $3,290.00, as reported.  The Veteran asserts in general that VA has been repaid too much.

A debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314(b) (West 2014); 38 C.F.R. § 1.911(c)(1) (2015); VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  Since the issue of the validity of the debt has not been formally adjudicated by the RO, the Board may not consider it at this time in the first instance.  Therefore, this case must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and readjudication of the request for overpayment.

By history, of record is a November 1996 certificate of marriage between the Veteran and L.M.J., and a December 2003 court order from Pinal County in Arizona directing the Veteran to pay child support to L.M.J.  The December 2003 court order does not refer to a divorce between L.M.J. and the Veteran.  

In an October 2006 Status of Dependents Questionnaire, received by the RO in November 2006, the Veteran reported that he had a dependent son, living with L.M.J., was not married, and did not know the address of L.M.J.  In a February 2007 notice, the RO, related to the grant of an increased rating for the Veteran's service-connected psychiatric disorder, advised him that he was being paid as a Veteran with two dependents, including an amount for his child and spouse, and that he should inform VA if anything changed. 

Of record is an August 2010 certificate of marriage between the Veteran and L.M.J., and a September 2010 Status of Dependents Questionnaire, requesting that the Veteran's spouse, L.M.J., be added to his award based on their August 2010 marriage.  In a September 2010 Report of General Information, the Veteran confirmed that he divorced L.M.J. on July [redacted], 2003, and remarried her on August [redacted], 2010. 

In September 2010, the RO informed the Veteran that they had received his Status of Dependents Questionnaire in November 2006 stating that he was no longer married; however he did not indicate the date of the termination of his marriage.  The RO noted that they had received information that the Veteran remarried in August 2010, and that they had removed the Veteran's spouse from his award as of August 1, 2003, and added her to his award of September 1, 2010, creating an overpayment due VA.

Prior to adjudication of the validity of the debt, the RO must conduct appropriate development to determine whether the Veteran was indeed divorced from L.M.J. from July 2003 to August 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's fiduciary, his spouse, L.M.J., and inform her that as the party who asserts that the Veteran was divorced out of state without his knowledge, and the party who was thus the petitioner in the divorce, she should submit evidence of the out of state divorce proceedings that she asserts occurred, including any record that attempts to locate the Veteran, as the respondent, were unsuccessful.  Request that, as a party to the August 2010 marriage, she provide evidence related to the legality of the August 2010 marriage certificate, including any application or license

2. Search Eric, Cameron, and Potter Counties in Pennsylvania, for any record of divorce proceedings between the Veteran and L.M.J. 

3. Issue the Veteran an audit that responds directly to the assertions of the March 2013 statement, that VA has been repaid too much, specifically, that the debt was $5,993.00, not $5,835.00, and the retroactive amount should have been $5,251.00, from $1,645.00 for May and $1,803.00 for June and July, each, not $3,290.00, as reported.

4.  Next, adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.

5.  If any overpayment is found to be valid and properly created, ask the Veteran to submit an updated financial status report.  Then, review the record and reconsider the request for a waiver of overpayment.

6.  Finally, if the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a Supplemental Statement of the Case (SSOC) to the Veteran addressing all pertinent laws, regulations, and evidence of record.  A reasonable time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

